Citation Nr: 0942620	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-27 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
peripheral neuropathy, as residuals of frostbite, (claimed as 
frozen lower legs).  

2.  Entitlement to service connection for residuals of 
frostbite of the hands, to include arthritis and neuralgia, 
(claimed as frozen hands). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1950 to March 1952.  Service in Korea 
during the Korean conflict and receipt of the Presidential 
Unit Citation are indicated by the evidence of record. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which, in part, denied service 
connection for disabilities of the bilateral hands and legs. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7103(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's peripheral 
neuropathy of the legs and his military service, to include 
as residuals of frostbite, and the bilateral leg neuropathy 
has been attributed to an intercurrent cause.

2.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's degenerative 
arthritis and neuralgia of the hands and his military 
service, to include as residuals of frostbite, and the 
bilateral hand neuralgia has been attributed to an 
intercurrent cause.


CONCLUSIONS OF LAW

1.  Bilateral leg peripheral neuropathy was not incurred in 
or aggravated by active military service, to include as 
residuals of frostbite.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Chronic residual disability of frostbite of the hands, to 
include degenerative arthritis and/or neuralgia, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection for the disabilities at 
issue in a letter from the RO dated July 9, 2007, including a 
request for evidence of a relationship between a current 
disability and an injury, disease, or event in military 
service. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The July 2007 letter further emphasized: "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in the above-referenced July 2007 letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in September 
2007 with an addendum issued in July 2008. The examiner's 
report reflects that he reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination and opinions are adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  The Veteran and his 
representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 



Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2009).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. § 1154(b) presumption only relates to 
the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis 

With respect to Hickson element (1), the Veteran has been 
diagnosed with bilateral lower extremity peripheral 
neuropathy as well as arthritis and neuralgia of the hands.  
See, e.g., the September 2007 VA examination.  Hickson 
element (1) has therefore been satisfied. 

With respect to Hickson element (2), the Veteran has stated 
that he suffered frostbite of the legs and hands while 
serving in Korea during the Chosin Reservoir Campaign.  
Special rules govern the evidence necessary to establish 
exposure to extreme cold for those who participated in the 
Chosin Reservoir Campaign of October through December 1950.  
See M-21-1R, Part III, Subpart iv, Chapter 4, Section E, 
Topic 21, paragraphs (e) and (f).  In particular, if 
participation in the Chosin Reservoir Campaign is confirmed, 
exposure to extreme cold under the provisions of 38 U.S.C.A. 
§ 1154(a) is to be conceded.  In this case the evidence of 
record indicates that the Veteran participated in the Wonsan-
Hungnam-Chosin Campaign from October 27, 1950 to December 12, 
1950.  See the Veteran's certificate of discharge.  

In addition, the Veteran has been awarded the Presidential 
Unit Citation, although this award is not conclusive proof of 
combat, the Presidential Unit Citation demonstrates that he 
was in a unit that received an award based on combat, and 
that he performed in a theater of combat.  The Veteran has 
stated that he participated in combat and the Board notes 
that his Military Occupational Specialty (MOS) as an 
infantryman.  See the DD 214, Specialty number 3011; see also 
the Veteran's certificate of discharge.  Furthermore, the RO 
has conceded the Veteran's combat status.  See the October 
2007 rating decision.  As such, the Board concludes that the 
Veteran engaged in combat service in Korea and that his 
account of the cold exposure is consistent with his combat 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
For the reasons stated above, the Board finds that Hickson 
element (2) has been satisfied. 

Concerning Hickson element (3), following a clinical 
evaluation and a review of the Veteran's claims folder, the 
September 2007 VA examiner stated that, in the absence of 
verification of cold injury to the hands in service, the 
Veteran's bilateral hand arthritis and neuralgia are not as 
likely as not directly related to his history of in-service 
cold exposure injury.  In a July 2008 addendum, the VA 
examiner noted the Veteran's service in Korea and service-
connected residuals of cold injury of the feet.  
Nevertheless, the examiner stated that, in the absence of 
evidence of frostbite injuries to the hands in service, he 
maintained that bilateral hand neuralgias and arthritis were 
not as likely as not a direct residual of frostbite injuries 
during active military service in Korea.  The examiner stated 
that the Veteran's bilateral hand pain was most likely 
related to his type II diabetes mellitus as well as the 
degenerative arthritis in his hands.  

With respect to the Veteran's bilateral leg peripheral 
neuropathy, in the July 2008 addendum, the VA examiner stated 
that since the Veteran's bilateral leg signs and symptoms 
developed more recently, the Veteran's neuropathies in the 
lower legs are more likely than not related to his 
nonservice-connected diabetes mellitus.  The examiner 
specifically opined that the peripheral neuropathy involving 
the lower legs was not as likely as not directly related to 
residuals of frostbite injuries.  While not alleged by the 
Veteran, the VA examiner further stated that the Veteran's 
bilateral leg disability is not related to his service-
connected bilateral frostbite residuals of the feet.  

Although the evidence of record establishes that the Veteran 
sustained cold injury in service, the medical evidence 
indicates that the Veteran's disabilities are not the result 
of cold injury.  Rather, the disabilities at issue have been 
etiologically related to intercurrent nonservice-connected 
causes.  As such, the special rules governing cold injuries 
for veterans of the Chosin Reservoir Campaign do not warrant 
service connection in this case.  See M-21-1R, Part III, 
Subpart iv, Chapter 4, Section E, Topic 21, paragraphs (d) 
(e) and (f).

There are no other competent medical nexus opinions of 
record.  To the extent that the Veteran contends that a 
medical relationship exists between his bilateral leg 
peripheral neuropathy, and neuralgia and arthritis of the 
hands, and service, any such statements offered in support of 
the Veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, during the September 
2007 VA examination the Veteran stated that the problems in 
his hands and legs developed approximately four years 
earlier, or in 2003.  Indeed there are no medical records 
indicating that the Veteran had bilateral lower leg 
peripheral neuropathy or degenerative arthritis and neuralgia 
of the hands until the September 2007 VA examination, more 
than half a century after the Veteran separated from military 
service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent]. Such evidence is lacking in this case. Continuity 
of symptomatology after service has therefore not been 
demonstrated.  Additionally, competent clinical evidence of 
record has attributed the etiology of the disabilities at 
issue to intercurrent causes.  Accordingly, Hickson element 
(3) has not been met, and the Veteran's claims fail on this 
basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral leg peripheral neuropathy and degenerative 
arthritis and neuralgia of the hands.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for bilateral leg 
peripheral neuropathy, as residuals of frostbite, (claimed as 
frozen lower legs), is denied.  

Entitlement to service connection for residuals of frostbite 
of the hands, (claimed as frozen hands), is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


